Title: To John Adams from Joseph Ward, 8 July 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 8th July 1776
     
     The Small pox having of late spread much in the Town, it was judged impracticable to prevent its going through the Town, and on Friday last the General was inoculated, and gave permission to the Regiments in Town to inoculate. We have taken every precaution to prevent the Troops at the Posts out of Town from taking the distemper, and disposed matters in the best manner we can for defence in case of an attack.
     It seems that the Devil and the Tories have over shot their mark at New York; having found we were not so easily conquered by the Sword as they imagined we should have been, they have been trying their luck at secret powder plots and conspiricies. I think this will produce good to America. As the Enemy’s fleet is at New York we expect some important event will soon take place. May Heaven give us a decisive victory which shall make the impious Tyrant of Britain tremble as did an antient Tyrant, when he read the hand writing upon the wall.
     
     When will America appear in character, and take rank as a Nation? If we wish to prolong the war, to waste our blood and treasure, to form an inconsistent character, and to be condemned by the wise, and by posterity—let us still talk of treating with British Commissioners and after they have exerted all their power to divide, to bribe, to poison, to kill burn and destroy, then form a reunion and reconciliation. We do not question that there are some weighty reasons for delaying a Declaration of Independence, but we are puzzled to find what those reasons are. I rejoice to see the Declaration of the Philadelphians, and hope this will be a leading step. In my humble apprehension, an early Declaration, might have saved the United Colonies three millions sterling, and ten thousand lives. However, I hope all is for the best; none of these delays discourage me in the least, but I want to shorten the work.
     I have just received intelligence from Cape Ann, that a Privateer which belongs to this Town has taken and sent into that Harbour two Ships from the West Indias, one of them has four hundred and fifty Hogsheads of Rum on board, which was designed for General Howe, the other was bound to England with four hundred hogsheads of Sugar, two hundred hogsheads of Rum, Cotton Wool &c. &c.
     Genl. Ward has no encouragement of being relieved, notwithstanding his repeated and pressing solicitations, Genl. Washington informs him that there are not so many Genl. Officers at New York as are wanted at that Post, therefore I expect still to have the burthen without any reward. I had the honour of being the first Aid de Camp, and Secretary at War, in the service of the United Colonies, and to do the double duty for the first months of the War, and the most difficult and dangerous part that we have yet seen. After the Scene brightened, others came into the same office, and agreeable to the Text, the last are first. Mr. Mifflin, is now a Brigadier Genl. Mr. Reed, Adjutant Genl. Mr. Moylan, Quartermaster Genl. Mr. Palfrey, Paymaster Genl.
    